Citation Nr: 1142406	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to March 1971.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In an April 2008 rating action, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disabling rating, effective from November 30, 2006.  In January 2009, the Veteran filed a notice of disagreement (NOD), disagreeing with the evaluation assigned to his service-connected PTSD.  The RO issued a statement of the case (SOC) in April 2009.  There is no indication from the information of record that the Veteran subsequently filed a substantive appeal (VA Form 9).  Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for PTSD is not before the Board for appellate consideration.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's tinnitus began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus.  Therefore, no further development is needed with regard to the Veteran's appeal.


II. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Factual Background

The Veteran's service records show that he served in the United States Army from January 1969 to March 1971.  This service includes time spent in the Republic of Vietnam from June 1970 to March 1971.  While the Veteran was in Vietnam, his Military Occupational Specialty (MOS) was as a helicopter pilot.  

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.  In March 1971, the Veteran underwent an expiration of term of service (ETS) examination.  At that time, his ears were clinically evaluated as "normal."      

In November 2006, the Veteran filed his initial claim of entitlement to service connection for tinnitus.  He stated that while he was stationed in Vietnam, his MOS was as a helicopter pilot.  According to the Veteran, due to his MOS, he was exposed to excessive noise.  He maintained that he currently experienced tinnitus that was related to his in-service noise exposure.  

A VA audiological examination was conducted in July 2007.  At that time, the examiner stated that a review of the Veteran's service treatment records showed that the Veteran underwent hearing screenings in August 1968 and March 1971, which indicated normal hearing in both ears.  The examiner noted that according to the Veteran, he was exposed to loud noises during his service.  Specifically, the Veteran stated that while he was stationed in Vietnam, his MOS was as a helicopter pilot.  According to the Veteran, due to his MOS, he experienced acoustic trauma and developed tinnitus.  He indicated that after his discharge, he continued to experience tinnitus.  The Veteran reported that after his discharge, he worked in an oil refinery.  He noted that he still worked in the oil refinery and was exposed to noise from large motors.  Following the physical examination, the Veteran was diagnosed with tinnitus.  In regard to the question of whether the Veteran's currently diagnosed tinnitus was related to his period of service, to include his in-service noise exposure as a helicopter pilot, the examiner stated that without a finding of hearing loss while the Veteran was in the military, there was no auditory basis for the Veteran's tinnitus.  The examiner further indicated that whether the Veteran's tinnitus may be related to other causes, either military or non-military, could not be stated without resort of pure speculation.         


IV. Analysis

In this case, the Veteran contends that due to his MOS as a helicopter pilot, he was exposed to loud noises during service.  He further maintains that because of his in-service noise exposure, he developed tinnitus.  Given that his service records confirm that the Veteran's MOS was as a helicopter pilot while he was stationed in Vietnam, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(a)(West 2002).  Thus, the pertinent question in this case is whether the Veteran's currently diagnosed tinnitus is related to his period of active service, specifically to his in-service noise exposure.

During the course of this appeal, it has been the Veteran's contention that he initially experienced tinnitus while he was in the military, specifically in 1970.  The Veteran maintains that after he developed tinnitus, it never went away and that he continues to experience it to the present day.  In this regard, the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Id.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court of Appeals for Veterans' Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Thus, the Board finds the Veteran's statements concerning the presence and date of onset of his tinnitus to be both competent and credible.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The Board recognizes that in the relevant VA examination, dated in July 2007, the examiner stated that without a finding of hearing loss while the Veteran was in the military, there was no auditory basis for the Veteran's tinnitus.  However, with respect to whether the Veteran's tinnitus was related to other causes, either military, which would presumably include in-service noise exposure, or non-military, the examiner could not provide an opinion without resorting to speculation.  Thus, in essence, he did not address the pertinent question of whether the Veteran's tinnitus is specifically related to his in-service noise exposure.  Accordingly, in light of the Veteran's statements that he has continually experienced tinnitus since service, which the Board finds is credible and competent evidence of continuity of symptomatology, the issue of whether the Veteran's tinnitus had its onset in service is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran maintains that due to his MOS as a helicopter pilot, he was exposed to loud noises while he was in the military.  He contends that due to his in-service noise exposure, he developed bilateral hearing loss.  

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss.  In March 1971, the Veteran underwent an ETS examination.  At that time, the audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 15, 10, 0, 10, and 10 decibels, respectively.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 20, 15, 0, 20, and 10 decibels.      

In July 2007, the Veteran underwent a VA examination.  At that time, the examiner referred to an audiogram that was conducted in December 2006.  In this regard, the Board notes that Big Spring VA Medical Center (VAMC) outpatient treatment records show that the Veteran underwent an audiological evaluation in December 2006 and was diagnosed with impaired hearing, bilaterally.  However, the actual audiological evaluation report with the auditory threshold level findings was not included in the VAMC records.  Inasmuch as the VA is on notice of the existence of additional records, such evidence must be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In the Veteran's July 2007 VA examination, the audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 0, 5, 5, 25, and 45 decibels, respectively, with a puretone average of 20 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 10, 10, 5, 30, and 35 decibels, with a puretone average of 20 decibels.  Speech discrimination percentages were 100 percent in the right ear, and 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  

In light of the above, the Board recognizes that upon a review of the July 2007 VA audiological evaluation report, although the audiological evaluation showed hearing loss in the Veteran's right ear for VA purposes, the evaluation did not show that the Veteran had hearing loss in his left ear for VA purposes.  However, in April 2008, the Veteran submitted a copy of a private audiological report.  The April 2008 audiological report included an uninterpreted audiogram which appears to show that the Veteran had left ear hearing loss for VA purposes.  Thus, the Board finds that there is a duty to provide the Veteran with a new VA audiological examination for the purpose of determining whether he has left ear hearing loss as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board recognizes that although the examiner in the July 2007 VA audiological evaluation did not link the Veteran's right ear hearing loss to his period of service, given that the Board is remanding this case for additional audiological evaluation which may provide relevant information regarding the Veteran's hearing in his right ear, the Board defers further action pending the outcome of the requested VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the audiological evaluation report referred to in the Big Spring VAMC outpatient treatment record, dated in December 2006.  All records received should be associated with the claims file.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination for the purpose of determining whether he has a hearing loss disability as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the July 2007 VA audiological evaluation report.  All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service and post-service noise exposure.

After a review of the relevant medical evidence in the claims file, the audiological examination, and any additional tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss began during service or is etiologically related to any incident of active service, to include in-service exposure to excessive noise due to his MOS as a helicopter pilot.

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided. 

3. After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


